Adams, J.
Whether the plaintiff became -dowable in an equitable interest of the character of the one in question, and of which her husband did not die seized, we need not determine. Her right, if she had any, we think became divested by the sale to the defendants under the circumstances shown. They appear, so far as we can see, to have been innocent purchasers. They were not charged, we think, with constructive notice of any records behind the patent. That was the source of legal title, so far as jumchasers are concerned, and wo think that the defendants had a right to assume, in the absence of any actual knowledge to the contrary, that the patent did not pass subject to any equitable interest which antedated it.
We do not say that a widow may not assert a dower interest, or interest as distributee, against a purchaser ignorant of her marriage. Had the defendants had knowledge, actual or constructive, of any interest owned by Robert H. Robinson, in which the. plaintiff under any circumstances might have dower, they might perhaps have been put upon inquiry as to whether he did not, during the time he owned such interest, *275liave a wife. But they could not be regarded as put upon inquiry in regard to a possible dower interest in some wife of whose husband they had no knowledge actual or constructive. "We think that the plaintiff’s petitions were rightly dismissed.
Affirmed.